Sun Proprietary/Confidential

 

Exhibit 10.70

 

Agreement No. 91429

 

 

Amendment No. 3 To The

Technology License and Distribution Agreement

 

between

 

Sun Microsystems, Inc. and Insignia Solutions, Plc.

 

THIS AMENDMENT NO. 3 (the "Amendment 3") to the Technology License and
Distribution Agreement No. 15174, dated March 3, 1999 (the "Agreement") between
Sun Microsystems, Inc., located at 901 San Antonio Road, Palo Alto, California
94303 ("Sun") and Insignia Solutions, Plc., an English company with its
principal place of business located at 41300 Christy Street, Fremont, California
94538 ("Insignia") is entered into this 28th day of September, 2001 (the
"Amendment 3 Effective Date") by and between the same parties. This Amendment 3
is in addition to the Agreement. In the event of a conflict between the terms of
the Agreement and the terms of this Amendment 3 (including Exhibits attached
hereto), the terms of this Amendment 3 shall govern. All capitalized terms used
herein shall have the same meaning set forth in the Agreement, unless otherwise
stated.

 

AMENDMENT

 

1. Definitions.

1.1           The following are hereby added to the definition of "Java
Environment": Java 2 Platform, Micro Edition, Connected  Device Configuration
("CDC"), Foundation Profile ("FP"), Connected Limited Device Configuration
("CLDC"), Mobile Information Device Profile (MIDP") and Java TV Technology
("JavaTV), as more fully described in Exhibits C-4 through C-7.

 

1.2           Section 1.0 (Definitions) of the Agreement is amended by adding
the following new definitions to the Agreement:

 

1.42"J2ME Based Insignia Product(s)" means an Insignia Product into which CDC
integrated with FP, or CLDC integrated with MIDP, or Java TV integrated with
pJava has been implemented or integrated.

1.43"eJava Based Insignia Product(s)" means an Insignia Product into which the
eJava Java Environment has been integrated or implemented.

1.44"PJava Based Insignia Product(s)" means an Insignia Product into which the
pJava Java Environment has been integrated or implemented and which does not
implement or integrate the Java TV Java Environment.

1.45"OEM," for purposes of this Amendment 3 means an entity that sells its own
proprietary value-added finished hardware or software products incorporating
Insignia Products to end users either directly, or through distributors.

1.46"Sun Channel License" means a license with Sun authorizing the licensee to
distribute the applicable Java Environment only to OEMs pursuant to a Customer
Agreement (i.e. "Customer Agreement" as defined in the   Sun Channel Licensee's
license with Sun).

 

1.3           Section 1.12 "Insignia Licensee(s)" shall be amended to add the
following to the end of the definition:

                "To the extent that Insignia has been granted rights (pursuant
to section 2.9.6) to distribute Insignia Products to customers who are not Sun
Licensees, "Insignia Licensee(s)" shall mean customers of Insignia who are OEMs
who have binary code licenses with Insignia to: (i) use Insignia Products
internally in binary form; and (ii)  distribute Insignia Products in binary form
within such an Insignia Licensee Product.

               

2. Additional Technologies. The parties hereby agree to add Exhibits C-4
(CDC/FP), C-5(CLDC), C-6 (MIDP), and C-7 (Java TV) to the Agreement.   Ifand
when Sun first makes a reference implementation for Java Specification Request
no. 62 (hereafter referred to as "Personal Profile") generally commercially
available ("FCS"), upon the condition that Insignia first agrees to the then
standard terms and conditions for  Personal Profile (which shall be amended
hereto), then: a) Personal Profile may be added to the definition of "Java
Environment" and b) Insignia may distribute Insignia Products incorporating TCK
compliant implementations of Personal Profile which are tightly integrated and
configured to run in conjunction with the combined stack of Insignia's
implementations of CDC and FP.  Insignia understands and agrees that Personal
Profile does not now and may never exist and that the decision as to whether and
when to FCS the Personal Profile lies within Sun's sole discretion .

 

--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit.  The
copy filed herewith omits the information subject to the confidentiality
request.  Omissions are designated as [******].  A complete version of this
exhibit has been filed separately with the Securities and Exchange Commission.


3.  Royalty Price and Prepayment.

3.1           Prepayment. Insignia shall pay Sun a royalty prepayment in the
amount of [******] ("Prepayment").  The Prepayment is non-refundable,
non-transferable and due in four equal installments of [******] each.  Such
installments are due according to the following schedule: payment 1 is due upon
execution of this Amendment 3; payment 2 is due on or before October 1, 2001; 
payment 3 is due on or before January 2, 2002 and payment 4 is due on or before
April 1, 2002.  Any portion of the Prepayment not used on or before June 30,
2004 shall be forfeited. Failure to make any of the installments of the
Prepayment on or before the date specified shall result in the prices in this
agreement for CDC, FP, PP, CLDC, MIDP and Java TV reverting to standard list
price, and for PJava and eJava reverting to the lesser of the prices as stated
in the Agreement prior to this Amendment 3, or standard list price.

 

3.2           Discounted Per Copy Price.  Prices for PJava stated in the table
below shall apply to up to the first [******] units of PJava Based Insignia
Products shipped from July 1, 2001 through September 30, 2001.  Royalties for
units of PJava Based Insignia Products shipped during the period July 1, 2001
through September 30, 2001 which exceed the [******] units shall be paid at the
rates as specified in the Agreement, prior to execution of this Amendment 3.
Prices for CDC/FP(PP), Java TV,  CLDC/MIDP and eJava shall become effective on
the Amendment 3 Effective Date.  Notwithstanding the foregoing, the prices in
this  Amendment 3 shall not have the effect of raising the price in the recently
executed Addendum to the Agreement relating to Phoenix Technologies, Sun
Agreement no. 91429, nor shall the [******] PJava unit cap to which the
retroactive pricing stated above, apply to the units shipped pursuant to the
aforementioned Phoenix Technologies Addendum.

 

Source and NRE Fees:  Sections 4.2 a) (i) and 4.2 a) (ii) of the Agreement are
hereby deleted in their entirety.

 

* "PP" here refers to Personal Profile. The combined stack price for CDC and FP
is as stated in the tables below for "CDC/FP/(PP)."  If and when Sun first makes
an implementation of Personal Profile generally commercially available and
Insignia distributes Personal Profile in accordance with Section 2 of this
Amendment 3, Insignia shall pay the price as stated in the table below for the
combined stack CDC/FP/PP.

 

Pricing in Year 1 (July 1, 2001-June 30, 2002):

 

PJava                   [******]  

CDC/FP/(PP)*    [******]

Java TV               [******]

CLDC/MIDP       [******]

EJava                   [******]

 

Pricing in Year 2 (July 1, 2002-June 30, 2003):

 

PJava                    [******]

CDC/FP/(PP*)     [******]

Java TV                [******]

CLDC/MIDP        [******]

EJava                    [******]

 

--------------------------------------------------------------------------------

*Certain information on this page has been omitted and filed separately with the
Securities and Exchange Commission.  Confidential treatment has been requested
with respect to the omitted portions.


Pricing in Year 3 (July 1, 2003-June 30, 2004):

 

PJava     -             [******]

CDC/FP/PP -       [******]

Java TV        -      [******]

CLDC/MIDP -     [******]

EJava     -             [******]

 

3.3           Prepayment Applicability. Royalties due for eJava, pJava, CDC/FP,
JavaTV, CLDC and MIDP may be credited against the Prepayment. If and when Sun
FCSes Personal  Profile, royalties due for Insignia Products implementing or
incorporating Personal Profile may be credited against the Prepayment.

 

3.4           Payments.  Insignia's payment obligations to Sun accrue upon the
earlier of revenue recognition by Insignia in  connection with Insignia Product
("Revenue Recognized Payment"), or upon shipment by an OEM of any Insignia
Licensee Product ("OEM Shipped Payment"). Revenue Recognized Payments and OEM
Shipped Payment shall be paid to Sun within thirty (30) days following the end
of the calendar quarter in which the obligation to pay Sun accrued, together
with a report specifying all relevant details regarding same, including the
allocation between the Revenue Recognized Payment and the OEM Shipped Payment,
the number of units shipped attributed to the OEM Shipped Payment, the number of
units shipped corresponding to Revenue Recognized Payments made by Insignia in
any prior calendar quarter (including identification of the Revenue Recognized
Payment to which such units correspond.) Any amount which Insignia recognizes as
revenue during a calendar quarter, and for which an OEM ships during that same
calendar quarter shall be paid and reported as an OEM Shipped Payment.

 

3.5           Insignia Licensee Payments.  Insignia shall have no obligation to
pay royalties to Sun for distribution of Insignia Licensee Products by an
Insignia Licensee that also has a license with Sun for the same Java Environment
and permitting commercial redistribution of the Java Environment, if said
Insignia Licensee is paying royalties directly to Sun, in accordance with such
Insignia Licensee's license with Sun, for distribution of said Insignia Licensee
Products.

 

3.6           Royalty Payments.  Section 4.2 a) iii) of the Agreement shall be
amended by adding the following: "Following first distribution of Insignia
Products, in any quarter in which no royalties are owed, Insignia will submit a
report so indicating. Insignia will additionally report quarterly the number of
units distributed by the Insignia Licensee(s), any deferred revenue (even if a
royalty is not then due) and the associated number of units, and the identities
of the respective Insignia Licensees.    Royalty reporting and payments (except
for royalty prepayments, which shall be sent to the location specified on Sun's
invoice) shall be sent to:  Sun Microsystems, Inc., Software Royalty Accounting
Group, PO Box 1090, Palo Alto CA 94303."

 

4. Distribution License.

 

4.1          Branding.  Section 2.9.4 of the Agreement shall be amended by
adding the following: "Insignia shall ensure that all Insignia Licensees brand
their Insignia Licensee Products with the applicable Java Environment compliance
logo pursuant to the trademark license attached hereto and incorporated herein
as Exhibit F-1 ("Pro Forma Trademark License"). Insignia shall not have the
foregoing obligation with respect to Insignia Licensees who have an existing,
valid trademark agreement with Sun obligating them to brand their products in
accordance with the branding obligations in the Pro-Forma  Trademark License.)
Sun reserves the unilateral right to modify the trademark license attached as
Exhibit F-1. Sun shall not exercise such right to modify the trademark license
more frequently than every [******] (and upon no less than forty-five (45) days
notice), except upon a significant change in the law affecting the
enforceability of the trademark license or Sun's rights in the Compatibility
Logos, or  upon Insignia's written consent." Notwithstanding the requirements of
the Pro Forma Trademark License (Section 2.7d Of the version that is current as
of execution of this Amendment No. 3), Insignia shall use its best efforts to
[******].

 

--------------------------------------------------------------------------------

*Certain information on this page has been omitted and filed separately with the
Securities and Exchange Commission.  Confidential treatment has been requested
with respect to the omitted portions.


4.2          Distribution to Non-Sun Licensees. A new section 2.9.6 shall be
added to the Agreement as follows:

2.9.6       Distribution to Non-Sun Licensees

 

2.9.6.1     Notwithstanding Section 2.9.2 of the Agreement, Insignia may
distribute Insignia Products in binary code form only, to customers who are not
Sun Licensees ("Non-Sun Licensees"), upon the condition that such distribution
is only made subject to a Customer Agreement (as defined below), and only where
such customers are acting as OEMs.

 

2.9.6.2     Sun retains the right, upon sixty (60) days notice to terminate this
right to distribute to Non-Sun Licensees. (Termination under this section
2.9.6.2 of Insignia's right to distribute to Non-Sun Licensees shall not
terminate Customer Agreements entered into prior to the effective date of Sun's
termination under this section.)

 

 

4.3          TCK Requirements.  A new section 2.9.7 shall be added to the
Agreement as follows:

2.9.7        Insignia shall ensure that all Insignia Licensees will separately
fulfill Sun's TCK and other compatibility requirements (including fulfilling all
requirements of the Sun Specifications) before such Insignia Licensees may
distribute Insignia Licensee Products; provided, however, that Insignia's
obligation shall be excused, at Sun's sole discretion, only for Insignia
Products provided to the Insignia Licensee by Insignia in executable form that
is running on Insignia Licensee Products, and only if: (i) such Insignia Product
has not in any way been modified or rendered noncompliant with the above
requirements of Sun, either by modifications to the Insignia Product, inclusion
of other functionality, or otherwise; and (ii) the Insignia Licensee certifies
to Sun, in a writing signed by an authorized representative of such Insignia
Licensee, compliance with the obligations of Section 2.9.7.  If the requirements
of this Section 2.9.7  are satisfied and an Insignia Licensee is otherwise
eligible for an applicable Technology logo, such Insignia Licensee may enter
into Sun's then-current standard trademark license directly with Sun.  In no
event shall any Insignia Licensee use any technology compliance logo, or
distribute Insignia Licensee Products bearing any Technology compliance logo,
whether on the device casing itself, on the user interface of the device, or
otherwise, unless the requirements of this Section 2.9.7 and said trademark
license are satisfied.

 

4.6          Customer Agreements.  A new section 2.9.8 shall be added to the
Agreement as follows:

2.9.8.1     Insignia Products shall be distributed only pursuant to a written
agreement consistent with and no less restrictive than the requirements of this
Agreement, as amended, including without limitation the requirements set forth
in Sections 2.9.4, and 2.9.7 (such agreement hereinafter referred to as
"Customer Agreement"). This obligation shall not apply to distributions by
Insignia to: i) an entity acting under a Sun Channel License for the applicable
Java Environment or ii) an entity acting as an OEM pursuant to a then current
Sun license with commercial distribution rights for the applicable Java
Environment, or iii) a licensee of eJava or PJava Based Insignia Products who
has a license with Sun for the applicable Java Environment.   In the event
Insignia is distributing Insignia Product to Non-Sun Licensees, pursuant to
Section 2.9.6.1 or to Sun Licensees who do not have Sun Channel Licenses, then 
Insignia shall ensure that such Insignia Licensees, to the extent they are not
acting as OEMs, distribute their Insignia Licensee Product only to entitities
acting as OEMs, and only pursuant to a Customer Agreement binding that OEM.)

 

2.9.8.2     Sun shall be expressly named in Customer Agreements as an intended
third party beneficiary of the obligations set forth herein relating to those
terms concerning Sun's interest.  Insignia shall use commercially reasonable
efforts, comparable to efforts made by Insignia for Insignia's own products, to
monitor and enforce adherence to Customer Agreements and shall promptly inform
and consult with Sun if Insignia becomes aware of any substantial non-compliance
or other action inconsistent with protection of Sun's intellectual property
rights.  Insignia agrees to use its best efforts to perfect and enforce Sun's 
rights as an intended third party beneficiary under the Customer Agreements
including, but not limited to assigning to Sun, those rights necessary to
protect Sun's Intellectual Property Rights and to enforce the TCK and
compatibility obligations of Insignia Licensees and their OEM customers under
the Customer Agreements, and to apply for and obtain recordation of and from
time to time enforce, maintain, and defend the assigned rights.

 

2.9.8.3     Nothing in this Section 2.9.8 affects any obligations under Section
2.9.3 (End User License Terms).

 


5. Support and Upgrades

5.1           Section 3 of the Agreement is hereby deleted in its entirety and
replaced by the following: "Notwithstanding Section 2.7, Sun shall provide Sun
Upgrades, the TCK, training and support to Insignia subject to a valid Master
Support Agreement ("MSA") with Sun, and payment of the applicable fees as
specified in the MSA, a copy of which is executed on even date herewith." Sun
shall have no obligation to provide support directly to Insignia Licensees for
the Insignia Products.

 

6. End User License Terms.  Section 2.9.3 shall be amended to add the following
to the end of the section:

 

At a minimum, Insignia shall include (substituting Insignia's name in place of
Sun, where appropriate) the following terms (regardless of whether the relevant
Exhibit C-n explicitly refers to such terms). Insignia may include different
words, so long as they provide protection that is substantially equivalent to
that provided by the wording below.

 

a.             Restrictions.  Software is confidential copyrighted information
of Sun and title to all copies is retained by Sun and/or its licensors. 
Software shall not be modified, decompiled, disassembled, decrypted, extracted,
or otherwise reverse engineered. [******] Software may not be leased, assigned,
or sublicensed, in whole or in part.

 

b.             Export Regulations.  Software, including technical data, is
subject to U.S. export control laws, including the U.S. Export Administration
Act and its associated regulations, and may be subject to export or import
regulations in other countries.  Insignia agrees to comply strictly with all
such regulations and acknowledges that Insignia has the responsibility to obtain
licenses to export, re-export, or import Software. Software may not be
downloaded, or otherwise exported or re-exported (i) into, or to a national or
resident of, Cuba, Iraq, Iran, North Korea, Libya, Sudan, Syria or any country
to which the U.S. has embargoed goods; or (ii) to anyone on the U.S. Treasury
Department's list of Specially Designated Nations or the U.S. Commerce
Department's Table of Denial Orders.

 

c.             Restricted Rights.  Use, duplication or disclosure by the United
States government is subject to the restrictions as set forth in the Rights in
Technical Data and Computer Software Clauses in DFARS 252.227- 7013(c) (1) (ii)
and FAR 52.227-19(c) (2) as applicable.

 

6. Modifiable Part.  It is Sun's goal to reduce the amount of code classified as
non-modifiable (or words of similar meaning e.g. "Shared Part").  For any given
release of an implementation of a Java Environment: a) Sun shall not re-classify
portions of code to be non-modifiable, and b) Sun shall not increase the amount
of non-modifiable code within a particular implementation after Sun has made it
generally commercially available.

 

--------------------------------------------------------------------------------

*Certain information on this page has been omitted and filed separately with the
Securities and Exchange Commission.  Confidential treatment has been requested
with respect to the omitted portions.


7. Change of Control.  Section 11.13 of the Agreement shall be deleted in its
entirety and replaced with the following:

Insignia may not assign or otherwise transfer the Agreement without Sun's
written consent which shall not be unreasonably withheld.

 

8. Term and Termination.   Section 10.1 of the Agreement is deleted in its
entirety and replaced with the following:

10.1The Term of this Agreement shall begin on the Effective Date and shall
continue up to and including June 30, 2004, or until terminated as provided
below. Termination is permitted either for breach of this Agreement, upon sixty
(60) days written notice to the other party and an opportunity to cure within
such sixty (60) day period (unless the breaching party is making reasonable
progress toward such a cure, in which case the cure period may be extended by
mutual agreement of the parties), or upon any action by Insignia alleging that
use or distribution of the Java Environments by Sun or any Sun Licensees of the
Java Environments, infringes a copyright or patent of Insignia..  In addition to
the termination rights provided above, in the event that Insignia fails to keep
the terms of the amended Agreement confidential (except as specifically excepted
in sections 7.3.1 and 7.3.3 of the Agreement, as amended below), Sun may
immediately terminate the amended Agreement, whereupon, Section 10.4 (Effect of
Termination) shall apply.

 

Section 10.2 is hereby deleted in its entirety and replaced with the following:

10.2With respect to eJava and PJava only, this Agreement shall automatically
renew for an additional three year term.  Royalties due to Sun during this
renewal period shall be at the rates specfied in the Agreement prior to this
Amendment 3, unless Insignia pays Sun a prepayment of [******] on or before July
1, 2004, whereupon royalties shall be [******]/unit for PJava Based Insignia
Products and [******]/unit for eJava Based Insignia Products.

 

9. Confidentiality.  Section 7 of the Agreement shall be amended by adding the
following new section 7.3:

                7.3           Limited Disclosure.

7.3.1        Conditions for Limited Disclosure.  In the event that Insignia
desires to disclose  the terms and conditions of the Agreement to a party for
the purposes of acquiring any or all of the assets of Insignia ("potential
acquiror"), Insignia may disclose the terms of the Agreement to such potential
acquiror (including agents acting on its behalf for the purpose of the proposed
acquisition) if all of the following conditions are met:

                a)             The potential acquiror has signed a written
letter of intent or memorandum of understanding with Insignia stating the
party's bona fide intent to purchase the assets of Insignia, AND

                b)             If the potential acquiror is a direct hardware or
software competitor of Sun, Sun has given its written consent permitting
disclosure under this section to such potential acquiror, AND

                c)             The potential acquiror has signed a written
non-disclosure agreement with Insignia expressly naming Sun as an intended third
party beneficiary of the obligations set forth therein and containing, at a
minimum, the following terms: i) The potential acquiror's use of any knowledge
concerning the terms of the Agreement is restricted to the sole and limited
purpose of evaluating its proposed acquisition, and ii) the potential purchaser
is required to review the terms of the Agreement at Insignia premises only, and
iii) the potential acquiror is prohibited from making or possessing a tangible
record or copy of the Agreement or any portions thereof, AND

d)             Any agents of the potential purchaser to whom potential purchaser
desires to have the terms of the Agreement disclosed, have also signed a written
non-disclosure agreement with Insignia consistent with and no less restrictive
than the obligations set forth in 7.3.1 a) through c), above.

 

                7.3.2        Breach. Insignia's breach of the conditions stated
above, or any disclosure or unauthorized use of any material knowledge
concerning the terms of the Agreement by a potential acquiror or its agents
shall be deemed a breach of confidentiality for which the Agreement may be
terminated pursuant to section 10.1.

 

--------------------------------------------------------------------------------

*Certain information on this page has been omitted and filed separately with the
Securities and Exchange Commission.  Confidential treatment has been requested
with respect to the omitted portions.


7.3.3        Both parties acknowledge that Insignia is permitted to disclose the
terms of this amendment to its attorneys, accountants, underwriters, tax
authorities or other third parties who have a need to know.  Such parties'
disclosure or misuse of material information shall be deemed a breach by
Insignia for which the Agreement may be immediately terminated pursuant to
section 10.1. 

 

                Insignia may disclose those terms as required by law, upon the
condition that Insignia first gives Sun reasonable prior notice sufficient to
permit Sun to seek appropriate relief limiting such disclosure.  Insignia shall
provide all reasonable assistance to Sun in obtaining the relief sought.

                Insignia may also disclose those terms of the agreement required
for financial reporting purposes to the minimum extent required by Generally
Accepted Acccounting Principles (GAAP).

                For disclosure of this Agreement as may be required for
Securities and Exchange Commission (S.E.C.) reporting purposes, Sun shall be
provided with a reasonable opportunity to request that Insignia seek
confidential treatment by the S.E.C. of certain portions of this Agreement
(including, but not limited to pricing terms as provided in section 3.2) and Sun
may provide whatever input and assistance to Insignia that Sun deems
appropriate. Insignia will make reasonable commercial efforts to honor Sun's
requests and give careful consideration to any input or assistance provided.
However, the form and substance of Insignia's disclosures for S.E.C. Purposes
shall be to the extent as required by the S.E.C. and in no event will Sun
prevent Insignia from timely filing its S.E.C. Reports or related filings. In
the event that, despite Insignia's best efforts to achieve confidential
treatment of certain terms of this Agreement (including but not limited to
pricing terms as provided in section 3.2), such terms are required by the S.E.C.
to be disclosed in an S.E.C. report or other related filing, both parties agree
that such disclosure shall not result in termination of this Agreement.

 

IN WITNESS WHEREOF, the parties have caused this Amendment 3 to the Agreement to
be executed by their duly authorized representatives.

 

AGREED TO AND ACCEPTED BY:

 

Insignia

 

Sun Microsystems, Inc.

 

 

 

 

 

By:

/s/ Al Wood

 

By:

/s/Sheila Kerr

 

 

 

 

 

Title

CFO

 

Title:

Manager, STSOperations

 

 

 

 

 

Date:

9/28/01

 

Date:

9/28/01

 


EXHIBIT C-4:

Java 2 Platform, Micro Edition

Connected Device Configuration ("CDC") and Foundation Profile ("FP")

 (CDC/FP CHNLS)

 

I. Description of Technology and Documentation.

 

a.             Description of Technology

 

i.              Source Code.  The Sun Source Code form of CDC and FP  for the
version that is current as of the date of execution of this Amendment 3, and Sun
Upgrades thereto as provided by Sun pursuant to a valid Master Support Agreement
are as described on the technology download site designated by Sun for use by
valid Sun CDC/FP Licensees.



ii.            Modifiable Part.  

                All of the source files, in any programming language (eg. Java,
C, C++), implementing the Java 2 Micro Edition Connected Device Configuration
and Foundation Profile for the version that is current as of the date of
execution of this Amendment 3, are non-modifiable except for the following,
which constitute Modifiable Part:

 

aa) all source files implementing the following packages:

 

java.lang

java.lang.reflect

java.io

java.net

java.util

java.util.zip

 

as well as the source files implementing the sun.* packages associated with

the above packages;

 

bb) all source files implementing the Java virtual machine, with the

exception of the source files implementing the class file parser

and bytecode verifier;

 

cc) the source files implementing the Platform Dependent Part.

 

b.             Sun Documentation.

                J2ME CDC  Specification

                J2ME Foundation Profile Specification

                J2ME CDC and Foundation Profile Porting Guide

                J2ME CDC and Foundation Profile Release Notes

 

II. Schedule of Fees and Royalties.

 

a. Annual Support and Upgrade Fees:  As set forth in a separate support
agreement.

 

b. Binary and Source Distribution Royalties

 


Royalty per Unit or Per Concurrent User of Insignia Products. Insignia must pay
a royalty to Sun as provided above for each copy of Insignia Product
distributed, including for each Insignia Licensee Product distributed or
deployed by or for any Insignia Licensee.

 

 

III. Compatibility Requirements.

 

a.             Insignia Products and Insignia Licensee Products must fully
comply with the requirements of the Sun Documentation specified in Section I(b),
above, and pass the TCK for CDC and including any Profiles, pursuant to the
requirements of Sections 2.11 of the Agreement. (For purposes of this Exhibit
C-4, "Profile" means the Foundation Profile, Personal Profile or such other
profile as may be developed under or in connection with the Java Community
Process or as otherwise authorized by Sun.  Successful compatibility testing
must be completed in accordance with the CTS User's Guide for CDC and FP.
Insignia may self-certify such compatibility, provided that Sun may require that
Insignia submit specific test documentation to an independent third party audit
facility designated by Sun, for verification of proper compatibility testing,
prior to FCS of any Insignia Product. [******] All reasonable expenses of such
audit shall be paid by Insignia, [******].  Sun may publish or otherwise
distribute such test results.

 

b.             Notwithstanding any provision to the contrary in the Agreement,
access to the TCK for CDC and FP Java Environments is subject to a separate
agreement, including, but not limited to, an additional fee for TCK support. 
Insignia is not authorized to create modifications or derivative works of the
TCK, and may only utilize the TCK to verify compatibility of CDC/FP-Based
Insignia Products with the specification for the CDC/FP Java Environments. 
Insignia may not publish test results or make claims of comparative
compatibility. (This is not intended to prohibit Insignia from making true
statements to the effect that its product(s) has passed the TCK, and that the
product of another  has not passed the TCK.)  Insignia agrees not to develop any
other test suites intended to validate compatibility with the specification for
the CDC/FP Technology.   (This is not intended to preclude Insignia from
developing tests which are used only internally and only for purposes of
ensuring Insignia product quality.) Insignia may, pursuant to a valid Java
Specification Participation Agreement and the Java Community Process,
participate in the development of test suites intended to validate compatibility
with the Java specification. In the event that the Java Community Process
provides for an alternative method by which Java Community Members may
participate in the development of test suites intended to validate compatibility
with the Java specification (i.e. A means other than via the Java Specification
Participation Agreement), Insignia may, pursuant to the rules and requirements
of the Java Community Process, so participate in the development of test suites
intended to validate compatibility with the Java specification. Insignia agrees
that it has not and will not in the future develop test suites that may be or
are intended to be used as an alternative to any test suites developed through
the Java Community Process.

 

c.             CDC/FP-Based Insignia Products shall not include an
implementation of any part of a Profile or use any of the APIs within a Profile,
unless Insignia implements the Profile in its entirety in conformance with the
applicable compatibility requirements and test suites as developed and licensed
by Sun or other authorized party. 

 

d.            Profile(s) must be tightly integrated with, and must be configured
to run in conjunction with, Insignia's implementation of the JavaTM 2 Platform,
Micro Edition, Connected Device Configuration from Sun (or an authorized third
party) which meets Sun's compatibility requirements ("CDC").

 

--------------------------------------------------------------------------------

*Certain information on this page has been omitted and filed separately with the
Securities and Exchange Commission.  Confidential treatment has been requested
with respect to the omitted portions.


EXHIBIT C-5: 

Java 2 Platform, Micro Edition

Connected Limited Device Configuration

(CLDC CHNLS)

 

I. Description of Technology and Documentation.

 

a. Description of Technology

 

                i.              Sun Source Code.  The Sun Source Code of the
CLDC for the version that is current as of the date of execution of this
Amendment 3, and Sun Upgrades thereto as provided by Sun pursuant to a valid
Master Support Agreement are  as described on the technology download site
designated by Sun for use by valid Sun CLDC Licensees.

                               

ii.            Modifiable Part.  

                All of the source files implementing the version of the Java 2
Micro Edition Connected Limited Device Configuration that is current as of
execution of this Amendment 3 constitute Modifiable Part, except for the
verifier.c file which implements the run-time type checker.

 

b.             Sun Documentation.

-  Java 2 Platform, Micro Edition Connected Limited Device Configuration OEM
Specification and related API specifications.

-  KVM Porting Guide.

-  Release Notes.

-  Java 2 Platform, Micro Edition Connected Limited Device Configuration
Compatibility Test Suite User's Guide.

 

II. Schedule of Fees and Royalties.

 

a. Annual Support and Upgrade Fees:  As set forth in a separate support
agreement.

 

b. Binary and Source Distribution Royalties

 

Insignia must pay a royalty to Sun as provided above for each copy of Insignia
Product distributed, including for each Insignia Licensee Product distributed or
deployed by or for any Insignia Licensee. For Insignia Products incorporating or
implementing the combined stack of CLDC and MIDP, prices shall be as set forth
above.

 

For  Insignia Products incorporating or implementing CLDC but which are not
integrated with a Profile, prices shall be as agreed to in writing, by the
parties. For purposes of this Exhibit, "Profile" means the Mobile Information
Device Profile or such other profile as may be developed under or in connection
with the Java Community Process or as otherwise authorized by Sun. Insignia may
not distribute Insignia Products incorporating or implementing CLDC which are
not integrated with a Profile, prior to having a fully executed written
agreement as to the price, unless otherwise authorized in writing, by Sun.

 


III. Compatibility Requirements.

 

a.             Insignia Products and Insignia Licensee Products must fully
comply with the requirements of the Sun Documentation specified in Section I(b),
above, and pass the TCK for the CLDC Java Environment and including any
Profiles, pursuant to the requirements of Sections 2.11 of the Agreement. 
Successful compatibility testing must be completed in accordance with the CTS
User's Guide for CLDC. Licensee may self-certify such compatibility, provided
that Sun may require that Licensee submit specific test documentation to an
independent third party audit facility designated by Sun, for verification of
proper compatibility testing, prior to FCS of any CLDC-Based Insignia Product.
"CLDC-Based Insignia Product(s)" means an Insignia Product into which the CLDC
Java Environment is incorporated or implemented. [******].  All reasonable
expenses of such audit shall be paid by Insignia, [******].  Sun may publish or
otherwise distribute such test results.

 

b.             Notwithstanding any provision to the contrary in the Agreement,
access to the TCK for the CLDC Java Environment is subject to a separate
agreement, including, but not limited to, an additional fee for TCK support. 
Insignia is not authorized to create modifications or derivative works of the
TCK, and may only utilize the TCK to verify compatibility of CLDC-Based Products
with the specification for the CLDC Technology.  Insignia may not publish test
results or make claims of comparative compatibility. (This is not intended to
prohibit Insignia from making true statements to the effect that its product(s)
has passed the TCK, and that the product of another  has not passed the TCK.) 
Insignia agrees not to develop any other test suites intended to validate
compatibility with the specification for the CLDC Java Environment.  (This is
not intended to preclude Insignia from developing tests which are used only
internally and only for purposes of ensuring Insignia product quality.) Insignia
may, pursuant to a valid Java Specification Participation Agreement and the Java
Community Process, participate in the development of test suites intended to
validate compatibility with the Java specification.  In the event that the Java
Community Process provides for an alternative method by which Java Community
Members may participate in the development of test suites intended to validate
compatibility with the Java specification (i.e. A means other than via the Java
Specification Participation Agreement), Insignia may, pursuant to the rules and
requirements of the Java Community Process, so participate in the development of
test suites intended to validate compatibility with the Java specification.
Insignia agrees that it has not and will not in the future develop test suites
that may be or are intended to be used as an alternative to any test suites
developed through the Java Community Process.

 

c.             CLDC Based Insignia Products shall not include an implementation
of any part of a Profile or use any of the APIs within a Profile, unless
Insignia implements the Profile in its entirety in conformance with the
applicable compatibility requirements and test suites as developed and licensed
by Sun or other authorized party. 

 

--------------------------------------------------------------------------------

*Certain information on this page has been omitted and filed separately with the
Securities and Exchange Commission.  Confidential treatment has been requested
with respect to the omitted portions.


EXHIBIT C-6:

Java 2 Platform, Micro Edition

Mobile Information Device Profile

(MIDP CHNLS)

 

I. Description of Technology and Documentation.

 

a.  Description of Technology

 

i.              Sun Source Code.  The Sun Source Code of the MIDP for the
version that is current as of the date of execution of this Amendment 3, and Sun
Upgrades thereto as provided by Sun pursuant to a valid Master Support Agreement
are  as described on the technology download site designated by Sun for use by
valid Sun MIDP Licensees.

 

ii.  Modifiable Part.  

                All of the source files implementing the version of Java 2 Micro
Edition, Mobile Information Device Profile that is current as of the date of
execution of this Amendment 3 consitute Modifiable Part.

 

b.             Sun Documentation.

                Java 2 Platform, Micro Edition Mobile Information Device Profile
Specification and related API specifications.

                Release Notes.

                Java 2 Platform, Micro Edition Mobile Information Device Profile
Compatibility Test Suite User’s Guide.

 

II. Schedule of Fees and Royalties.

 

a. Annual Support and Upgrade Fees:  As set forth in a separate support
agreement.

 

b. Prepayment and Royalty per Unit or Per Concurrent User of Insignia Products
incorporating MIDP integrated with CLDC:

 

Insignia must pay a royalty to Sun as provided above for each copy of Insignia
Product distributed, including for each Insignia  Licensee Product distributed
or deployed by or for any Insignia Licensee. .

 

Field of Use: Insignia may, in accordance herewith, only distribute directly to
Insignia Licensees  Insignia Product(s) for use in mobile wireless devices.
Insignia is authorized to distribute Insignia Products implementing the Sun
Specifications for MIDP only when integrated with a Configuration. For purposes
of this Exhibit, "Configuration" means Insignia's implementation of the Java 2
Platform, Micro Edition, Connected Limited Device Configuration that meets Sun's
compatibility requirements,

 

III. Compatibility Requirements.

 

a.             Insignia Products and Insignia Licensee Products must fully
comply with the requirements of the Documentation specified in Section I(b),
above, and pass the TCKs for the CLDC Java Environment and MIDP Java
Environment, pursuant to the requirements of Section 2.11 of the Agreement. 
MIDP Java Environment as integrated with CLDC Environment must pass the TCK for
MIDP.  Successful compatibility testing must be completed in accordance with the
CTS User's Guide described in Section I(b), above.  Insignia may self-certify
such compatibility, provided that Sun may require that Insignia submit specific
test documentation to an independent third party audit facility designated by
Sun, for verification of proper compatibility testing, prior to FCS of any
Insignia Product. [******] All reasonable expenses of such audit shall be paid
by Insignia, [******].  Sun may publish or otherwise distribute such test
results.

 

--------------------------------------------------------------------------------

*Certain information on this page has been omitted and filed separately with the
Securities and Exchange Commission.  Confidential treatment has been requested
with respect to the omitted portions.


b.             Notwithstanding any provision to the contrary in the Agreement,
access to the TCK for MIDP Java Environment is subject to a separate agreement,
including, but not limited to, an additional fee for TCK support.  Insignia is
not authorized to create modifications or derivative works of the TCK, and may
only utilize the TCK to verify compatibility of CLDC/MIDP-Based Insignia
Products with the specification for the MIDP Technology. "CLDC/MIDP-Based
Insignia Product(s)" means an Insignia Product into which the CLDC and MIDP Java
Environments are incorporated or implemented. Insignia may not publish test
results or make claims of comparative compatibility. (This is not intended to
prohibit Insignia from making true statements to the effect that its product(s)
has passed the TCK, and that the product of another has not passed the TCK.) 
Insignia agrees not to develop any other test suites intended to validate
compatibility with the specification for the MIDP Technology.  (This is not
intended to preclude Insignia from developing tests which are used only
internally and only for purposes of ensuring Insignia product quality.) Insignia
may, pursuant to a valid Java Specification Participation Agreement and the Java
Community Process, participate in the development of test suites intended to
validate compatibility with the Java specification.  In the event that the Java
Community Process provides for an alternative method by which Java Community
Members may participate in the development of test suites intended to validate
compatibility with the Java specification (i.e. A means other than via the Java
Specification Participation Agreement), Insignia may, pursuant to the rules and
requirements of the Java Community Process, so participate in the development of
test suites intended to validate compatibility with the Java specification.
Insignia agrees that it has not and will not in the future develop test suites
that may be or are intended to be used as an alternative to any test suites
developed through the Java Community Process.

 

c.             The MIDP Java Environment must be tightly integrated with, and
must be configured to run in conjunction with, Insignia's implementation of the
Java 2 Platform, Micro Edition Connected Limited Device Configuration which
meets Sun's compatibility requirements.

 


EXHIBIT C-7:

Java TV Technology

(JAVA TV CHNLS)

 

 

 

I. Description of Technology and Documentation.

 

a.             Description of Technology

 

i.              Sun Source Code.  The Sun Source Code of Java TV for the version
that is current as of the date of execution of this Amendment 3, and Sun
Upgrades thereto as provided by Sun pursuant to a valid Master Support Agreement
are as described on the technology download site designated by Sun for use by
valid Sun Java TV Licensees.

 

ii.            Modifiable Part.  

                All of the source files implementing the version of the Java TV
Technology that is current as of the date of execution of this Amendment 3
consitute Modifiable Part.

 

b.             Sun Documentation.

Java TV Specification

White Paper

Porting Guide

XML Syntax Description

Sample Code

 

II. Schedule of Fees and Royalties.

 

a. Annual Support and Upgrade Fees:  As set forth in a separate support
agreement.

 

b. Royalty per Unit or Per Concurrent User.

 

Insignia must pay a royalty to Sun as provided above for each copy of Insignia
Product distributed, including for each Insignia  Licensee Product distributed
or deployed by or for any Insignia Licensee.

 

Field of Use:  Insignia may, in accordance herewith, distribute to Insignia
Licensees Insignia's JavaTV products for use in television set-top boxes  or
other similar devices receiving television content.

 

III. Compatibility Requirements.

 

a.             Insignia Products and Insignia Licensee Products must fully
comply with the requirements of the Sun Documentation specified in Section I(b),
above, and pass the TCKs for the Java TV Java Environment and Personal Java Java
Environment, pursuant to the requirements of Section 2.11 of the Agreement. The
Java TV Environment, as integrated with an implementation of PersonalJava
technology in compliance with a pJava license between Insignia and Sun, must
pass the TCK for the Java TV Java Environment. Successful compatibility testing
must be completed in accordance with the CTS User's Guide described in Section
I(b), above.  Insignia may self-certify such compatibility, provided that Sun
may require that Insignia submit specific test documentation to an independent
third party audit facility designated by Sun, for verification of proper
compatibility testing, prior to FCS of any Insignia Product. [******] All
reasonable expenses of such audit shall be paid by Insignia, [******].  Sun may
publish or otherwise distribute such test results.

 

--------------------------------------------------------------------------------

*Certain information on this page has been omitted and filed separately with the
Securities and Exchange Commission.  Confidential treatment has been requested
with respect to the omitted portions.


b.             Notwithstanding any provision to the contrary in the Agreement,
access to the TCK for the Java TV Java Environment is subject to a separate
agreement, including, but not limited to, an additional fee for TCK support. 
Insignia is not authorized to create modifications or derivative works of the
TCK, and may only utilize the TCK to verify compatibility of Java TV/pJava-Based
Insignia Products with the specification for the Java TV Java Environment.
"TV/pJava-Based Insignia Products" means an Insignia Product into which the Java
TV and pJava Java Environments are incorporated or implemented. Insignia may not
publish test results or make claims of comparative compatibility. (This is not
intended to prohibit Insignia from making true statements to the effect that its
product(s) has passed the TCK, and that the product of another  has not passed
the TCK.)  Insignia agrees not to develop any other test suites intended to
validate compatibility with the specification for the Java TV and pJava Java
Environments.  (This is not intended to preclude Insignia from developing tests
which are used only internally and only for purposes of ensuring Insignia
product quality.) Insignia may, pursuant to a valid Java Specification
Participation Agreement and the Java Community Process, participate in the
development of test suites intended to validate compatibility with the Java
specification.  In the event that the Java Community Process provides for an
alternative method by which Java Community Members may participate in the
development of test suites intended to validate compatibility with the Java
specification (i.e. A means other than via the Java Specification Participation
Agreement), Insignia may, pursuant to the rules and requirements of the Java
Community Process, so participate in the development of test suites intended to
validate compatibility with the Java specification. Insignia agrees that it has
not and will not in the future develop test suites that may be or are intended
to be used as an alternative to any test suites developed through the Java
Community Process.

 

c.             Insignia Products incorporating or implementing the Java TV Java
Environment must be tightly integrated and configured to run in conjunction with
Insignia's implementation of the Personal Java Environment and which meets the
requirements of the Agreement, including without limitation, the compatibility
requirements.

 


EXHIBIT F-1

TO THE TECHNOLOGY LICENSE AND DISTRIBUTION AGREEMENT

 

PRO FORMA OEM TRADEMARK LICENSE

 

This OEM Trademark License (the "OEM License") is entered into this _______ day
of ______________, 200_ (the "Effective Date") between Sun Microsystems, Inc.,
with its principal place of business at 901 San Antonio Road, Palo Alto,
California 94303 (“Sun”) and _________________________, a _____________
corporation with a principal place of business at _________________________
("OEM Licensee").

 

Whereas, Sun and Insignia Solutions ("TLDA Licensee") entered into a Technology
License and Distribution Agreement, ("TLDA") which provided to TLDA Licensee in
part, the right to produce a product or products incorporating certain Java
technology (the "Product");

 

Whereas, TLDA Licensee has represented to Sun and OEM Licensee that the Product
has met all of the compatibility requirements of the SCSL and that the TLDA
Licensee is entitled pursuant to the terms of the SCSL to use Sun's
Compatibility Logo(s) as defined below;

 

Whereas, TLDA Licensee and OEM Licensee have entered into an OEM agreement in
which OEM Licensee was given the right to incorporate TLDA Licensee's Products
into OEM Licensee's product; and

 

Whereas, OEM Licensee desires to include Sun's Compatibility Logo(s) on such OEM
Licensee's products.

 

NOW THEREFORE, Sun and OEM Licensee enter into this OEM License on the following
terms.

 

1.0          DEFINITIONS.

 

1.1           "Compatibility Logo(s)" means the particular Sun Trademark(s)
specified in Exhibit A hereto to be used by OEM Licensee to indicate that OEM
Products implementing the Java technology meet the applicable compatibility
requirements. Sun shall provide OEM Licensee access to the Compatibility Logo(s)
and instructions for use via Sun's designated web site upon execution of this
OEM License. Sun may revise the Compatibility Logo(s) from time to time during
the Term.

 

1.2           "FCS" means a first commercial shipment of a production version of
a software or hardware product or technology.

 

1.3           "Java Test Suite" means specific test suites which verify
compatibility with the applicable Java technology specifications.

 

1.4           "Java Trademark Guidelines" means the graphics standards and usage
guidelines provided by Sun together with the then-current Sun Trademark and Logo
Usage Requirements (currently located at
http://www.sun.com./policies/trademarks.html), as may be revised by Sun during
the Term, and which are incorporated by reference into this License.

 

1.5           "OEM Product" means a product of OEM Licensee which incorporates a
TLDA Licensee Product which constitutes a fully compatible implementation of the
Java technology licensed from Sun by the TLDA Licensee.

 

1.6           "Sun Trademarks" means Sun's SUN, JAVA, and JINI trademarks and
logos, including without limitation JAVA, JAVA COMPATIBLE, the Java Compatible
logo, JAVA POWERED, the Java Powered logo, the Coffee Cup logo, and the
Compatibility Logo(s), whether now in use or adopted in the future.

 

1.7           "Term" means the term of this OEM License as specified in Section
6.1.

 


2.0          TRADEMARKS.

 

2.1           Grant to OEM Licensee.

 

                a.             Grant.  Subject to all the restrictions set forth
in this OEM License, Sun grants to OEM Licensee a worldwide, non-exclusive,
non-transferable license to use the Compatibility Logo(s) only in connection
with the marketing, advertising, distribution and sale of each OEM Product that
fully meets the requirements of Section 2.6 below.

 

                b.             No Other Rights.  OEM Licensee is granted no
other right, title, interest or license to the Compatibility Logo(s) or any
other Sun Trademarks for any purpose, and is specifically granted no right to
sublicense the Compatibility Logo(s) or any other Sun Trademarks.

 

                c.             No Limitation on Use.  Subject only to the rights
specifically granted to OEM Licensee hereunder, nothing contained in this OEM
License shall be construed to limit or restrict, in any way or manner any right
of Sun to encumber, transfer, license, access, reference or practice any Sun
Trademark in any way for any purpose or use, including without limitation, Sun’s
use, licensing and/or registration of Sun Trademarks anywhere in the world for
any purpose.

 

                d.             Amendment/Replacement of Compatibility Logo(s). 
Sun reserves the right to amend the Compatibility Logo(s) or to replace them
with different logos.  Upon notice from Sun, OEM Licensee shall cease use of the
amended or replaced Compatibility Logo(s) as quickly as reasonably possible on
OEM Product and all material associated with OEM Product.  In addition, OEM
Licensee shall not affix the amended or replaced Compatibility Logo(s) to new
OEM Product not yet being manufactured, or to materials associated with such new
OEM Product, but instead shall use the replacement/amended logo(s) supplied by
Sun.

 

2.2           Territory Reduction. Sun may modify the license grant specified in
Section 2.1 above to eliminate any jurisdiction from this OEM License if Sun
determines, in its sole judgment, that use or continued use of the Compatibility
Logo(s) in such country or jurisdiction may subject Sun or any third party to
legal liability, or may jeopardize Sun's rights in the Compatibility Logo(s) or
any other Sun Trademark in that or any other jurisdiction.  In such event, as
quickly as possibly but in no event later than sixty (60) calendar days after
receipt of written notice from Sun, or such earlier date as required by court or
judicial order, OEM Licensee shall cease all use of the Java Logo(s) in such
jurisdiction.

 

2.3           Recordal Notice. OEM Licensee shall use commercially reasonable
efforts to provide Sun with written notice prior to shipping any OEM Product
into or using the Compatibility Logo(s) in one of the following countries:
Israel, South Korea, Liberia, the People's Republic of China and the Republic of
China (Taiwan); but in no event later than twenty days after actual shipment of
the OEM Product into such countries. Sun may amend this list of countries at any
time by written notice to OEM Licensee.

 

2.4           Ownership of Sun Trademarks. OEM Licensee acknowledges and agrees
that Sun is the sole owner worldwide of the Sun Trademarks and all associated
goodwill. OEM Licensee shall not (a) challenge Sun's ownership or use of Sun
Trademarks; (b) attempt to register any Sun Trademarks, or any mark or logo
substantially similar thereto; (c) remove, alter, or add to any Sun Trademarks;
(d) co-brand or co-logo its products with any Sun Trademarks; or (e) incorporate
any Sun Trademarks into OEM Licensee's trademarks, product names, service marks,
company names, domain names, or any other similar designations. If at any time,
OEM Licensee acquires any rights in, or trademark registrations or applications
for, the Compatibility Logo(s) or any other Sun Trademarks by operation of law
or otherwise in any jurisdiction, OEM Licensee will immediately upon request by
Sun and at no expense to Sun, assign such rights, registrations, or applications
to Sun, along with any and all associated goodwill.  OEM Licensee’s use of the
Compatibility Logo(s) inures solely to Sun’s benefit.

 

2.5           Further Assurances.   OEM Licensee shall assist Sun to the extent
reasonably necessary to protect and maintain the Compatibility Logo(s)
worldwide, including, but not limited to, giving prompt notice to Sun of any
known or potential infringement of the Compatibility Logo(s), gathering and
submitting evidence of use of the Compatibility Logo(s), and cooperating with
Sun in preparing and executing any documents necessary to register the
Compatibility Logo(s) or to record this trademark license, or any other document
concerning the license grant, as may be required by the laws or rules of any
country or jurisdiction. In its sole discretion, Sun may commence, prosecute or
defend any action or claim concerning the Compatibility Logo(s). Sun shall have
the right to control any such litigation, and OEM Licensee shall fully cooperate
with Sun in any such litigation, including the satisfaction of procedural
requirements necessary to bring such litigation in a particular country or
jurisdiction. Sun shall reimburse OEM Licensee for the reasonable costs
associated with providing such assistance, except to the extent that any such
costs result from OEM Licensee’s breach of this License. OEM Licensee shall not
commence any action regarding the Compatibility Logo(s), without Sun’s prior
written consent which Sun may withhold in its sole discretion.

 


2.6           Quality Standards.

 

                a.             Certification and Audit. This OEM License applies
only to versions of OEM Products which (i) incorporate TLDA Licensee Products
that have successfully passed the applicable Java Test Suite and meet all of the
compatibility requirements of the TLDA and (ii) continue to pass any such
applicable Java Test Suites.

 

                b.             Prior to distribution of any OEM Product bearing
the Compatibility Logo, for the purpose of verifying compatibility with the
applicable Java technology specifications, Sun, at its option may either (i)
deliver the Java Test Suite to OEM Licensee for testing of OEM Products; (ii)
test the OEM Products utilizing the Java Test Suite at a designated Sun
facility; (iii) require OEM Licensee to submit the OEM Products to TLDA
Licensee, (iv) require OEM Licensee to submit the OEM Products to a third party
test house authorized by Sun, or (v) require the OEM Licensee to submit specific
test documentation demonstrating the results of the Java Test Suite for the OEM
Product to an independent third party audit facility designated by Sun.  OEM
Licensee shall keep written records of any such compatibility testing including
without limitation results of such compatibility testing, for the term of this
OEM License plus two (2) years thereafter, and make such records available to
Sun promptly upon written request.

 

                c.             Upon thirty (30) days written notice by Sun no
more than two (2) times per calendar year, OEM Licensee shall permit Sun or its
authorized representative to inspect and test at Sun's facilities, any OEM
Product with which the Compatibility Logo is used to ensure that such OEM
Product continues to pass the applicable Java Test Suite and continues to meet
the quality standards specified in Section 2.6.b below.

 

                d.             OEM Licensee shall give prompt written notice to
Sun of any complaint or other indication by any customer or other third party
that any OEM Product bearing a Compatibility Logo does not pass the applicable
Java Test Suite or any other requirement of this OEM License. 

 

                e.             Reputation and Industry Standards. In addition to
the other quality requirements set forth in this Section 2.6, OEM Licensee shall
maintain the quality of the OEM Product or service on or in connection with
which it uses the Compatibility Logo(s) in a manner consistent with all terms,
conditions and requirements set forth in this OEM License and at a level that
meets or exceeds OEM Licensee's overall reputation for quality and that is at
least commensurate with industry standards.  All OEM Product shall comply with
all local and government regulations and requirements of the country or
jurisdiction into which such OEM Product is sold.

 

2.7           Compatibility Logo Usage, Location and Attribution.

 

                a.             OEM Licensee must use the Compatibility Logo(s)
only in the exact form of approved camera-ready artwork or electronic artwork
received from Sun or Sun's designee.

 

                b.             OEM Licensee's use of the Compatibility Logos and
all other Sun Trademarks shall comply with the then current Java Trademark
Guidelines, which Sun may modify from time to time.

 

                c.             Wherever OEM Licensee displays a Compatibility
Logo, it must also display its own corporate name and logo, and shall display
the Compatibility Logo (i) in a size and style less prominent than, and
separately from any of, OEM Licensee's own names, marks or logos, (ii)
separately from any other name, mark or logo, (iii) accompanied by a ™ symbol, 
and (iv) when using the Compatibility Logo, in such a manner that it is clear
that the Compatibility Logo refers only to the specific OEM Product which has
passed the applicable Java Test Suite and not any other product of OEM Licensee
or any third party.  Specifically, when the OEM Product with which the
Compatibility Logo is used is bundled with other OEM Licensee or third-party
products that do not pass the applicable Java Test Suite, OEM Licensee shall
always display the Compatibility Logo in such a manner that it is clear, in
Sun's sole discretion, that the Compatibility Logo refers only to OEM Product
(that has passed the Java Test Suite) and not to any product in the bundle which
has not passed the Java Test Suite. In no event can OEM Licensee use the
Compatibility Logo with an OEM Product that includes or is used, marketed or
distributed in connection with an implementation of a Java specification if such
implementation has not passed Sun's Java Test Suites in compliance with Sun's
compatibility requirements.

 


                d.             OEM Licensee shall display the Compatibility
Logo(s): (i) for tangible OEM Product media: on external OEM Product packaging,
on the accompanying documentation and the media containing the OEM Product
(disk, CD-ROM, tape, etc.); (ii) for on-line versions of the OEM Product: on web
pages featuring information about the OEM Product in GIF images that point to
the current Sun page on Java Technologies  (http://java.sun.com) via hypertext
link; (iii) for both tangible media and on-line versions of the OEM Product, on
splash screens appearing upon launch of the OEM Product and in general OEM
Product information screens (e.g., "About", "Help", "Info");  (iv) on tangible
marketing collateral featuring the OEM Product, including advertisements and
datasheets and (v) for OEM Products which are hardware devices, on the external
surface of the device itself, on the external surface of the product packaging
for the device so that the Compatibility Logo may be seen on the package prior
to purchase by an end user, on splash screens appearing upon launch of the
device as well as upon launch of the Java Virtual Machine, on the accompanying
documentation and in general OEM Product information screens (e.g., "About",
"Help", "Info").

 

                e.             OEM Licensee may begin use of the Compatibility
Logo(s) in advance of FCS of an OEM Product to begin production packaging and
preparation, however OEM Licensee may not distribute OEM Product with the
Compatibility Logo(s) without otherwise complying with the terms of this OEM
License, including but not limited to, the quality requirements set forth in
Section 2.6 above.

 

                f.              OEM Licensee shall legibly display the following
trademark legend on all materials in or on which OEM Licensee displays the
Compatibility Logo:

 

                "Java and all Java-based trademarks and logos are trademarks or
registered trademarks of Sun Microsystems, Inc. in the U.S. and other
countries."

 

                g.             Upon written notice by Sun, OEM Licensee shall,
within thirty (30) calendar days, rectify any non-compliance of the OEM Product
and associated materials with the requirements in this Section 2.7 and give
written notice to Sun of the specific modifications or steps taken to ensure
compliance.

 

3.0          DISCLAIMER OF WARRANTY.   Sun licenses the Compatibility Logo(s) to
OEM Licensee on an "AS IS" basis. SUN MAKES NO WARRANTIES OF ANY KIND RESPECTING
THE COMPATIBILITY LOGO(S), INCLUDING THE VALIDITY OF SUN'S RIGHTS IN THE
COMPATIBILITY LOGO(S) IN ANY COUNTRY OR JURISDICTION, AND ALL REPRESENTATIONS
AND WARRANTIES, INCLUDING ANY IMPLIED WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE OR NON-INFRINGEMENT OF THE COMPATIBILITY LOGO(S) ARE HEREBY
DISCLAIMED.

 

4.0          LIMITED INDEMNITY.

 

4.1           In the event OEM Licensee receives a claim of infringement with
respect to the Compatibility Logo(s) in any country or jurisdiction, Sun may, at
its election, defend and indemnify OEM Licensee with respect to such claim and
shall then pay all damages awarded by a court of competent jurisdiction, or such
settlement amount negotiated by Sun, attributable to such claim. OEM Licensee
shall provide notice of the claim promptly to Sun, and if Sun elects to defend
and indemnify, OEM Licensee shall: (a) give Sun sole control of the defense and
settlement of the claim; (b) provide to Sun, at Sun's expense, all available
information, assistance and authority to defend; and (c) not compromise or
settle such proceeding without Sun's prior written consent.

 


4.2           THIS SECTION 4 STATES THE ENTIRE LIABILITY OF SUN WITH RESPECT TO
INFRINGEMENT OF ANY INTELLECTUAL PROPERTY RIGHTS RELATED TO THE COMPATIBILITY
LOGO(S). SUN SHALL HAVE NO OTHER LIABILITY WITH RESPECT TO INFRINGEMENT OF
INTELLECTUAL PROPERTY RIGHTS OF ANY THIRD PARTY AS A RESULT OF USE, LICENSE, OR
DISTRIBUTION OF PRODUCTS OR COMPATIBILITY  LOGO(S).

 

5.0          LIMITATION OF LIABILITY. Except for the express undertaking to
indemnify provided in Section 4 and/or breach of Sections 2.4, 2.6 or 2.7:

 

a.             Each party's liability to the other for claims relating to this
OEM License, whether for breach or in tort, shall be limited to the license fees
paid by OEM Licensee.

 

b.             IN NO EVENT WILL EITHER PARTY BE LIABLE FOR ANY INDIRECT,
INCIDENTAL, SPECIAL, CONSEQUENTIAL OR PUNITIVE DAMAGES IN CONNECTION WITH OR
ARISING OUT OF THIS LICENSE (INCLUDING LOSS OF PROFITS, USE, DATA, OR OTHER
ECONOMIC ADVANTAGE), NO MATTER WHAT THEORY OF LIABILITY, EVEN IF EITHER PARTY
HAS BEEN ADVISED OF THE POSSIBILITY OR PROBABILITY OF SUCH DAMAGES. FURTHER,
LIABILITY FOR SUCH DAMAGE SHALL BE EXCLUDED, EVEN IF THE EXCLUSIVE REMEDIES
PROVIDED FOR IN THIS LICENSE FAIL OF THEIR ESSENTIAL PURPOSE. The provisions of
this Section 5.0 allocate the risks under this OEM License between Sun and OEM
Licensee and the parties have relied upon the limitations set forth herein in
determining whether to enter into this OEM License.

 

6.0          TERM AND TERMINATION.

 

6.1           Term. This OEM License shall begin on the Effective Date and
continue until the earlier of the following events: (a) five (5) years from the
Effective Date; or (b) thirty (30) days following the earlier of OEM’s
Licensee’s receipt of written notice or actual knowledge of termination of any
part of the SCSL and/or the associated trademark license entered into between
Sun and TLDA Licensee; or (c) OEM Licensee is no longer authorized to distribute
OEM Products pursuant to the SCSL; unless earlier terminated pursuant to this
OEM License. Termination is permitted for breach of this OEM License or the SCSL
(a) upon thirty (30) days written notice to the other party and an opportunity
to cure within such thirty (30) day period, or (b) immediately upon notice if
such breach, by its nature, cannot be remedied.

 

6.2           Obligations on Termination. Upon termination or expiration of this
OEM License, OEM Licensee shall promptly cease use, of the Compatibility
Logo(s), including display, distribution, sale and marketing of all OEM Products
and materials containing the Compatibility Logo(s). All rights and licenses
granted to OEM Licensee shall terminate upon such termination or expiration.

 

6.3           No Liability for Expiration or Lawful Termination. Neither party
shall have the right to recover damages or to indemnification of any nature,
whether by way of lost profits, expenditures for promotion, payment for goodwill
or otherwise made in connection with the business contemplated by this OEM
License, due to the expiration or permitted or lawful termination of this OEM
License. EACH PARTY WAIVES AND RELEASES THE OTHER FROM ANY CLAIM TO COMPENSATION
OR INDEMNITY FOR TERMINATION OF THE BUSINESS RELATIONSHIP UNLESS TERMINATION IS
IN MATERIAL BREACH OF THIS LICENSE.

 

6.4           No Waiver. The failure of either party to enforce any provision of
this OEM License shall not be deemed a waiver of that provision. The rights of
Sun under this Section 6.0 are in addition to any other rights and remedies
permitted by law or under this OEM License.

 

6.5           Survival. The parties' rights and obligations under Sections 2.4,
2.5, 2.6(b), 3.0, 4.0, 5.0, 6.2, 6.3, 6.4, 6.5, 6.6 and 7.0 shall survive
termination or expiration of this OEM License.

 


6.6           Irreparable Harm. Notwithstanding the limitation of liability set
forth in Section 5.0 above, the parties acknowledge that a breach of Section 2.0
is likely to cause irreparable harm to Sun, the extent of which would be
difficult to ascertain and for which damages would not be an adequate remedy. 
Therefore, in addition to its rights and remedies otherwise available at law,
including, without limitation, the recovery of damages for breach of this OEM
License, Sun shall be entitled to (a) immediate equitable relief, specifically
including, but not limited to, both interim and permanent restraining orders and
injunctions, and (b) to such other and further equitable relief as the court may
deem proper under the circumstances.

 

7.0          MISCELLANEOUS.

 

7.1           Notices. All written notices required by this OEM License must be
delivered in person or by means evidenced by a delivery receipt and will be
effective upon receipt by the persons at the addresses specified below.

 

Sun
                                                                                       
OEM Licensee

 

Sun Microsystems, Inc.

 

901 San Antonio Road

 

Attn.: Software Vice President, Sales

 

cc: Software Group Legal Department

 

cc: Trademarks & Brands Legal Dept.

 

 

7.2           Partial Invalidity. If any of the above provisions are held to be
in violation of applicable law, void, or unenforceable in any jurisdiction, then
such provisions are herewith waived or amended to the extent necessary for the
OEM License to be otherwise enforceable in such jurisdiction.   However, if in
Sun's opinion deletion or amendment of any provisions of the OEM License by
operation of this paragraph unreasonably compromises the rights or increase the
liabilities of Sun or its licensors, Sun reserves the right to terminate the OEM
License.

 

7.3           Language. This OEM License is in the English language only, which
language shall be controlling in all respects, and all versions of this OEM
License in any other language shall be for accommodation only and shall not be
binding on the parties to this OEM License. All communications and notices made
or given pursuant to this OEM License, and all documentation and support to be
provided, unless otherwise noted, shall be in the English language.

 

7.4           Governing Law. This OEM License is made under and shall be
governed by and construed under the laws of the State of California, regardless
of its choice of laws provisions.

 

7.5           Disclaimer of Agency. The relationship created hereby is that of
licensor and licensee and the parties hereby acknowledge and agree that nothing
herein shall be deemed to constitute OEM Licensee as a franchisee of Sun. OEM
Licensee hereby waives the benefit of any state or federal statutes dealing with
the establishment and regulation of franchises.

 

7.6           Assignment and Change in Control. This OEM License may not be
assigned or transferred by either party without the prior written consent of the
other party, except that Sun may assign or transfer this OEM License to a
majority-owned subsidiary.

 

7.7           Construction. This OEM License has been negotiated by Sun and OEM
Licensee and by their respective counsel. This OEM License will be fairly
interpreted in accordance with its terms and without any strict construction in
favor of or against either party.

 

7.8           Force Majeure. Neither party shall be liable to the other party
for non-performance of this OEM License, if the non-performance is caused by
events or conditions beyond that party's control and the party gives prompt
notice under Section 7.1 and makes all reasonable efforts to perform.

 

7.9           Section References. Any reference contained herein to a section of
this OEM License shall be meant to refer to all subsections of the section.

 


7.10         Complete Understanding. This OEM License constitutes and expresses
the final, complete and exclusive agreement and understanding between the
parties with respect to the Compatibility Logo(s) and supersedes all previous
communications, representations or agreements, whether written or oral, with
respect thereto. This OEM License may not be modified, amended, rescinded,
canceled or waived, in whole or part, except by a written instrument signed by
the parties.

 

IN WITNESS WHEREOF, the parties have caused this OEM License to be executed by
their duly authorized representatives.

 

Sun:

 

OEM Licensee:

 

 

 

 

 

 

 

 

By:

 

 

By:

 

 

 

 

 

 

 

 

Name:

 

 

Name:

 

 

(Print or Type)

 

(Print or Type)

 

 

 

 

 

 

 

Title:

 

 

Title:

 

 

 

 

 

 

 

 

Date

 

 

Date:

 

 

 


Exhibit A

Current Compatibility Logo(s)

 

Java Powered

 

[artwork to be provided by Sun]